Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 1 of 52



                    UM TED STA TES DISTR IC T C O U R T
                     SO U TM R N FLO W DA D ISTR ICT


   M ichelle Hudson H ale                                              FILED BY          (-,
                                                                                           ç D c..



   Plaintiff
                                                                               FE8 11 2221
     VS                                                                        ANGELA E.NOBLE
                                                                              CLERK U S DI
                                                                                         SI CZ
                                                                              s.o.oFFk&.-w.RB.
   W ellsFargo Bank

   D efendant
                                                     JURY TRIAL DEM AND




                           C O M PLAU T

  M ichelleR Hudson,plaintifllintheabovestyledcause,suesabovereferenced
  defendrmtts)forassistinginthetransferofproperty,bnnkandtrnqtaccotmtsofwhom
  belonged to theplaintiffshusband beforebeing granted o theplaintiff,wife and heirof
  tlleestate leR to theplaintiff. Such item swere confscated by said defendnntsw ho
  w illfully,spitefully and intentionally obtah ed necessmy docum entsgiving ownership
  to BP stock- n e plaintifflearned in 2020 thatsuch lllegalprobateauthority wasgiven
  to lœ own associateswho had no legal rightto allow forsuch transferofBP stock. The
  defendantsworked togetherorseparately to exchsngenecessary ownership rights
  between partiesnecesso to cbange,tm ne rorrelinquish ownership ofaccounts
  belonging to the plaintiff and stopping accessto those flmdsto dategiving cause for
  thislegalaction which includesthefollowing reasons forstating aclaim :
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 2 of 52




   =
   I                 JU R ISD ICTIO N /V EN U E

               Title 28 Seition 1391(b)US Code FRCP -
               Jurisdiction underU.S.Code Title 28 PartIV


               C haptef85 -Code 1332.
           '

   2.           This action also applies to Jurisdiction ofPersonlwhich
                                                            '
                                                            ,


               givesJurisdiction regardless oflocation ofPersons and

               is applicabie to Diversity Actions regarding Iocations of

               persons regardless ofIocation.


 3.            The U.S.Constitution provides forconcurrentfederél

               Jurisdiction in actions between citizens ofdifferentstates.

               Case Reference Strawbridge v.Curtis7 U.S.267 (1806).

 4.            ProperVenue is applied as itrelates underSection

               139 (b)(2),applicable to districtswherefuture harm



 3.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 3 of 52




                PLA INTIFF/PA RTIES


        1.   PlaintiffM ichelle Hudson Hale,is a citizen ofthe U.S.,

              and has been since birth,the Plainti# currently

              resides in M iam i,Florida.



       7. Aljoiner parties,are Children ofHale & Hudson.
             Additionalpadies m ay be added during the course of

             this procedure w here necessary.


       8. AjoinerCasesassociatedto thiscomplaintconsistsof
             C hase Bank -Case#14-32293 CA 24,C ivilCoul M iam i,


             Florida,M lam iDade County,and W ells Fargo Bank,

             Casq# 1:15-CV-20287-DPG ,FederalCoud,M iam iFlorida,

             M iam iDade County.



 2.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 4 of 52




  1I
   =                     DEFENDA NTS


  1. W ilm erHale & Hale Dorrare both Law Firm s Iocated at60 State

  Street,Boston M a,02109,Ow ned Silkerbridge- A com pany thatm anaged

  investm ents and Advisors.


  2.    .schm idt& Federico.P.C .- Law Firm Located at200 Berkeiey

  Street,17th Floor, Boston M a 02116 info@ schm idt-federico.com


  3. W ells Fargo Bank, A Banking Institution,has corporate

       o#ices are Iocated at1156 Avenue O fThe Am ericas,N.Y. N.Y,10036

  4. Adkins,Kelston,Javez PC ,is a law firm Iocated at

        90 CanalStreet,#500 Boqton,Ma,02114.

  5. C hoate Hall& Stew aë LLP,is a Iaw firm Iocated at

        Two InternatiopalPlace,Boston,M a 02110.


 6.      C hase Bank

         45 W allStreet NY, NY 10005


 4.
'



        )-           Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 5 of 52                  '
        J                                                                  '.
I i' j


                       111. REA SO N FO R STA TING A C LA IM
                                                  '                  .
             .

                              1.          TO RT FR A U D
                      Defendants are able to keep controlofthe Hale Estate ofw hich they.
                      M anipulated and controlled before W illiam Schm idtw ould be granted            -


                      PersonalRepresentative status and Estate controlin 2017 necéssary.                   -


                      to controland sellrem aining assets and the follow ing actions ofthe
                      Defendants can validate know n fradulentactivitv as itpedains to the
                      PeterR Hale Estate and Trustare consistentsince m y know ledge of
                      such activity w hich began in 2007 and are as follow s':


                      A.     Silyerbridge.,a corporation,owned by W ilmerHale,and aIiDefendants
        l              refused to Iiquidate the accounts belonging to Plaintiff'
                                                                               s husband before his death.
        j                                             '
        !             Thoseaccountsweretransferredto MichaelF:ybeforeandafterhisdeathwiththehelp
        i                                                                                                          .
                      ofW ilm erHale,A Newly appointed PersonalRepresenative, W illiam Schm ittwould

                      Make itpossibleto continue theirfo@ yearpractice ofhaving cômplete controlof
                      the PeterR Hale Estate , bank accounts,trustaccountsand stocks

                      Exclusively and continue to refuse to sufrenderholdings to the   '

                      Plainti#,before orafterthe death ofhusband PeterR.Hale.

                                                                                        y          '
                                                                            .
    .                                                                                          '


                      M ichaelFay and W illiam Schm idtwould adm ita fake w illinto record necessaryfor

                      obtaining controlofassets rem aining orspent.That was once a partofthe PeterR

                      Haleestate.Thisunethicalandillegalpractice violates SEC Rules
                      (15c1-7),andthe Securities ExchangeActof1934,which prohibits a personfrom
                      Msing a manipulative,deceptive,orotherffaudulentdevice''- to com plete a
                      5.
        l        .




        )                                                 .
        J
        J                                                                                                      .
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 6 of 52




  securi
       tiestransaction.The rule iscodified at17 C-F.R.240.15c1-7. 17 CFR
  270.17j-1-3(2)-(3),(4)and(5),andthe PersonalInvestmentActivitiesOf
  Investm entCom pany Personnel,

  SEC AntifraMd Rule 20644)-8forAdvisqrsto Pooled InvestmenlVehicles,The
  Investm entAdvisers Actof1940,Rule 204A-1,The Investm entCom pany ActOf1940,

  requiring disclosure offinancialcondition and investm entpolicy when stocks are sold,

  The Investm entAdvisers Actof1940,and the Dodd-Frank W allStreetReform and
  The ConsumerProtection Actof2010,including disclosure and transparency.

  There have beenacts committed byDefendantts),thatviolate aIIFederalSecurities
  Lawsincluding,the SecuritiesActOf1933,(15 U.S.C.77a-aa),theSecuritiesExchange
  Actof1934 (15 U.S.C.78a-m),the Sabanes-oxleyActof2002 (Pub.L.107-204,116
  Stat.745 (2002),The InvestmentCompanyActof1040 (15 U.S.C.80a),the Investment
  AdvisorsActof1940 (15 U.S.C.80b),TitleV ofthe Gramm-Leach-BlileyAct(Pub.L.
  106-102,113 Stat.1338 (1999), the BankSecrecyAct (31U.S.C.5311-5314;
 5316-5332),as applied tofunds and investmentadvisors,anyand alIrules above that
  have been adopted by the commission orthe DepértmentOfTreasury.


  ltis notcertain ifeach holderofSilverbridge Securities becam e the sole ownerofeach

  Individual stock holding in this accountorifthey were transferred aftersailorm erger.
 Ofthe Silverbridge Accounts held by W ilm erHale.


 2.      Necessary forone to own securities,they m ustbe bought, and then tradqd
 6.
            Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 7 of 52
,       l



j               between,holders found in the W allStreetSecuritiesExchange. inthis instance we
!                                                                               '

                begin with Silverbridge,a known Finance InvestmentCom pany.



                Atsome pointChase Bank acquired possession and ofa Hale TrustStock from

                sources to be determ ined.They becom e transferagents who controlwho completes a

j               .sales ortransferofstock.                                                                    .
!
I               3.To do this one m ust have been granted the rights necessary to sellsecuri
                                                                                          ties for

                clients,to receives service fees,formanagem entofstock

                As wellasacceptance ofpaymentwhereby thatinitiate can be paid and as 4 resultcan
                profitfrom buying and selling stock owned by anyone.Chase Bank,W ells Fargo Bank,
    i
    i            were also on the Slverbridge Accountow ned by W ilm erHale Hale Dorc, Itis notknow
    k

                where substantialam ounts ofm oney from each accounttransferred to when this Hale
j                                              '
!               TrustAccountwas Iiquidated belonging to Chase Bankand W ells Fargowho both
i               suddenlyare transferagents afterthe death ofMc Hale.
                                                         .



                AIIStocks can individually boughtand sold by anyone who em ploys a brokerwho

                conductbusiqess asa brokerage company. Brokers are employed by Corps,are
                brokefs orare working independently to brokersales,buys,trades,and are paid with

                com m issions and fees ,from clients.


                4.       Silverbridge,,was a corp,owned by W ilmerHale,item ploys brokers ofuses

                outside brokers to buy orsellstock,forprofit. Itm ustpay outfees and gives possible
                                                                 l       .                           .


                com m issipn.Any com pany thatallows form any sales and trades forclients because

                each sale orbuy generates fees and orcom m issiops.
    :           7.
    1
    1
            .
                                                                                                         .




    1           .
    j                '
    1
,


    j                                                                '
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 8 of 52




  5.     Silvefbridge.,a corporation,owned byW ilmerHale,refused to Iiquidate aII
  accounts upon requestto selland trade stocks.They chose to shutdownthe bqsiness,


  Transferaccounts to an entity known onjy by the party,W ilm erHale and M ichaelFay

  W ells Fargo Qank,çhase Bank,W ilmerHale Hale Dorq,and W illiâm Schmidtwould
  Be majofpqrticipantsnecessarytofinalizedeals orattemptto finalizethe sale,orallow
  third parties to finalize realestate transactionsasitpertained to thisestate.

  6. W ells Fargo Bank,Chase Bank and any one Defendantcould sales stock orreal

  estate belonging to the Hale estate,w hen one m eM berofthis gfoup can obtain a

  PersonalRepresentative status.W illiam Schm idtwas the party who would submita w ill

  thatwas superseded by a willgranting is authority to the plaintiff.W ith this willw i
                                                                                      thheld

  from the Su#olk County Probate Court,com pete controlofassets rem ained in the

  possession ofthose who wanted to Iiquidate assets in the Hale TrustAccountas well

  As assets Ieftby otherholdings from Hale Trusts belonging to Trusts ofpriorfam ily

  m em bers who Trusted assets to the Hale Trust.



  These unethicaland illegalpracticesviolateSEC Rules(15c1-7),TheSecurities
  ExchpngeActof1934(TheAct)prohibitsapersonfrom using amanipulative,
 deceptive,orotherfraudulentdevice''to com plete a securities transaction'
                                                                         . The rule is

 codifiedat17C.F.R.240.15c1-7. 17CFR 270.17j-1-3(2)-(3),(4)and(5),Personal
  Investm entActivities OfInvestm entCom pany Personnel,

  SEC Antifraud Rule 206(4)-8 forAdvisersto Pooled InvestmentVehicles,thq
 8.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 9 of 52



  lnvestm entAdvisersActof1940,Rule 204A-1,The Investm entCom panyActO f1940,

 requiringdisclosure offinancialconditionand investmentpélicywhen stocks are sold,



 The Investm entAdvisers Actof1940, and the Dodd-Frank W allStreetReform and

 Consum erProtection Actof2010,including disclosure and transparency,

 The sam e Plainti# involved in dontrolofthe estate and taking on Trustee duties and

  actively participating,com m unicating and m aking decisions regarding sales,trades and

 buys,before the death ofthe rightfulownerwould notrelinquish roles thereafter. They

  would continue the same practice with no oversight,having virtually unlim ited
 destruction to m anipulate accounts to obtain self-serving distributions to fulfilltheirown

 objectivestaking no consideratiohofthe financialIossand burden placed on the
  plaintiff,causing harm to the Plaintift Ioss ofaccountholdingsand having no record of
 transferand orsale ofeach stock holding,Yhiswould resultin greateconomic loss,
  poorhealth and death ofhusband as alleged in originalcase filings regarding Chase

 Bank,and Wells Fargo Bank inJanuaryof2015.(See Cases).
                Harm resultswhen useofaccountts),withouttheapprovalfrom the Iegal
 accountholderwho is being denied access and use accounts thatshould belonging the

 Plaintiff,.The same funds were requested to payoffthe m ortgage ofhom e at168

 Bellingham St,Chelsea,M a 02150.Italso needed wheelchairaccess and the hom e at

 168 Bellingham @t,Chelsea,Ma,02150,had 10-12 stairsin entrançe and back ofhome
 thatdid notprovide assessto home forpersons using a wheelchair. The homewould
 go into foreclosure in 2015,or2016,exactdate stillbeing researched as recorded
 9.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 10 of 52




  regarding the sale are sillin Iocation process.Defendants,being totally responsible for

  home defaultwould go onto sellthe home Msa resultofa forced defaultbecause the
  trustee refused to pay pastdue m ortgage,


         8.     Haddefendantts)compliedtorequeststoIiquidate Silverbridge,this
  objectivecoulàhave beenaccomplished.Accountsarestillindisarray.

         9.    W ilmerHale refused to give accountofHale TrustPortfolio thatincluded
  Plaintiffs,fatherand grandfatherand possibly m other,now deceived,and afterdeath of

  M r.Hale.


         10.    Silverbridge refused to provide m onthly statem ents forthe Hale Trusts,its

  notcertain how m any tim es stocks were sold,traded orboughtbutItis certain in

  happened m any tim es,generated fees and com m issions,and such acts coptinue to this

  day.Exam ple,BR PLC,-The Plaintiffreceived Ietters from W ells Fargo Bank and Chase

  Bank stating both were owners ofthe stock. This could only happen ifshares were sold

  by a brokerwho splitthe accountbetween the two parties doing a split, oratcounts

  were duplicated. Itis notcertain who owns the account,w ho is the

  transferagent,how m any tim es ithas been switched between transferagents, who

  initiate buys,sells and transfers butrecords w illshow m any transactions occurred.

        11.    Exam ple, Zim m erHoldings sold this stock as welldividends from account
  opened in 2012,Plaintiffwas told itwas transferred to them in 2014, and would pay

  dividends forthis period only. W hen asking Where transfercam e, was told

  Computershare who isthe Iargesttransferagentforinvestments worldwide.Nowever,
  10.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 11 of 52




  Com putershare would go on to refuse to disclose who transferred ownership to them .

  Iwastold Com pterhare wastransferagentforstock heid by Chasè and W ells
  Fargo Bank,and they would deny accountownership m aking itim possible to

  Know the Iegaltransferagentwas.


   W ho transferred the stockto Com putefshare is undisclosed as Computershare

  refusest6 disclose any information regarding sale,buying ortransferofthisaccount,
   butstates AirProducts & Chem icals,Raytheon and severalotheraccounts were sold

  ortraded,withoutthe Plainti# knowlédge ofwho and when the transactions were done

  as the Plainti# is the only person with the legalrightto m ake buy,orsellfequests. This

  activi
       tyisbeingdonéwith (3)to4)trustaccountsheld.byW ilmerHaletothisday,ifaII
  accountshavenotbeenIiquidatedbyW ilmerHale.Reference Exhibit(A),whichclearly
  shows many selland buystransactions thatwere once partofthe Silverbridge Account.


        12. There is a failure to m anage accounts necessary to com ply to

  requests forclosure ofaccounts upon requestofthe shareholderand

  Trustee PeterR Hale,ow nerofaccounts,dividends,safe depositboxes,in

  accounts ofseveralfinancialand bank institutions.RealEstate,is also

  included in alleged m isuse ofsuch !account: necessary to enrich the needs
                                                                                     .




  and desiresofDefendantts)who abandon aIIinterestsofPlainti#'s
  11.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 12 of 52




  financialand genera!wellbeing afterbeing senta Irrevocable Trust

    Am endm entto the originaltrustdocum entafterrefusalto send a copy of

  the revocable trust Docum ent.They would continue to close bank

  Accounts and keep assets,and refuse to relinquish controlofaccounts

  As wellas the Estate ofPeterR Hale before and afterhis passing.




        13. In doing so,there is a clearviolation of federal

              and state Securities Laws and Corporate G overning Law s

              including the FraudulentInterstate Transactions

              Pursuantto 15 US Code 779-SecuritiesActof1933,and

              Section 11-2-detailing w hatis required regarding a specific

              Code ofEthics w hich prohibitSelfDealing Activity and

              Conflict. AS wellas the Dodd-Frank W allStreetReform and

              Consum erProtection Act,Title VIl;w hich requires

              Transparency,Accountability,according to Section 701 thru

              Section 1021.


        12.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 13 of 52




   1111.    N EG LEG A NC E



             Plainti; is incorporated by reference the allegations of

             paragraph'
                      ,1 through 41, as though fully setfodh herein.


              AIlom cers ofthe com panies took actions thatfailed to show
              adutyofcare loyalty and good faith in business and
                              ,
                                                                          /.
                                                                            ï

              including obligations to exercise good business practices




              ,   to actefectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              with basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not
                                         83.
              the needs ofthe corporation.

              The Corporationts)would go onto rqcklessly act,
  97.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 14 of 52




              having fore know ledge,such acts w illcause losses necessary

              to disenfrandhise the Plaintil. By choosing notto

              Iiquidate accounts by selling aIIstockholdings and giving

              a check to the Plainti#,to use by the Plainti; in

              2009, the Defendant,continued a reckless disregard for

              the plaintiff,having fullknow ledge such actp w illresultin
              a Ioss ofstock holdings resulting from reckless m anagem ent.

              Accounts rem ain di#icultto trace and recoverdue to a refusal

              to disclose accountactivity by providing m ohthly statem ents.

              Defendants violated federaland state statutes,according to

              UnfairBusinesàPractices,(Business&mprof.Code 17200 et
              seq-).
              AIID efendants who are Corporations,w ith, officers,Iawyers,

              trustee's,directors,brokers and representatives ofw hom ,

              engaged in transactions thatwould end in a paym ent

              to one ofthese parties forcom m issions,disbursem ents,

              and paym #ntforopeningjclosing,transferring equity accounts




  98.
'


    !
        Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 15 of 52
    f




          such as stocks,bonds,securities,and realestate.The Defendantts)
                      are liable because the C orporation,being the controlling party

                      orpersonts),is Iiable forinjuryclused bya representative.
            V                         u
                                      - '
                                        z'
                                         y
                                         -.
                                          m                    w            zxwz-
                                                           -   .      '   N z >.....-
                            z?'   ,   y-z4r
                                          tkvp,
                                              .
                                              t-
                                               g
                                               -                          'z
                      The    ainti; w as harm ed by Ioss ofassets,Ioss of

                      Ioss ofhusband as w ellas sulering from m etaland physical

                      issues involved w ith a person w ith disabilities. To be proven

                     w ith m edicalrecords from initialdiscoveries.

    è




    é


    .     99.
    i
    i
    1
    J
    I
'
        I

            Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 16 of 52
'
    o




        E



        (          =
                   V              B R EEC H O F FID UC IA RY D UTY

                                      Plaintiff is incorporated by reference the allegations of

                                      paragraph'
                                               ,1 through 41, as though fully setfodh herein.
I


                                      AIIoïcers ofthe companies in question,owe plainti#ts)
1       '                             adutyofcare,Iofaltyandgoodfaithinbusinessand                           .
                                                     ,


                                      fiducigry duty including obligations to exercise good
        J                                                     .
        !                             business practices,to acte#ectively in the operation of
        )                                                                                                    .


                                      business ofthatcom pany and to actin the bestinterest
!

                                      ofthe stockholderand each com pany failed to com ply
                                                         '
             .




i
                                      w ith basic term s ofcorporate interests as itapplied to
                    - . -   -   - -
                                      accom m odating-th& needs-ofthe-stockholder-and-not- .. - .- -- -- -
l                                                                                   .



                                      the needs ofthe corporation. Defendants violated federaland

                                      36(b),The InvestmentCompany Actwhich slates,Investment
                                      Com pany's have fiduciary duty with respectto the receiptof

                                      com pensation for services.Therefore,a breach w illoccur

                                  when an investm entCo.pays fees to advisors fPrtransactions

                 100.
        i                                                          .



        l
: l
        7                                        .
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 17 of 52




              thatcause a depletion ofassets in the accountw hen the

              Plainti/ s trustee aoorney is told by trustee

              to a (0)holding amountatthe time death ofPlainti#s husband.
              See Exhibit(E).
              Such acts cannotbe justitied and no gains were made.
              There w as notability to achiev: a favorable rate ofreturn on

              the account.




                                               101.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 18 of 52




             Plaintiffincorporate by reference the allegations ofparagraph

             1 through 41.,as though fully setforth herein.

             A1Iofficers ofthe companivs in question,oFe plainti#ts)
             a duty ofcare,Ioyalty and good faith in business and

             fiduciary duty including obligations to exercise good

             business practices,to actesectively in the operation of

             business ofthatcom pany and to actin the bestinterest

             ofth: stockholderand each com pany failed to com ply

             w ith basic term s ofcorporate interests as itapplied to

             accom m odating the needs ofthe stockholderand not

             the needs ofthe corporation.

             Defendants violated federaland state statutes,


             Plaintiff is incorporated by reference the allegations of

             paragraph 1 through 41, as though fully setforth herein.



             AIIolcers ofthe companies in question,owe plaintists)
             a duty ofcare,Ioyalty and good faith in business and

             fiduciary duty including obligations to èxercise good
  102.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 19 of 52




              business practices,to actesectively in the operation ot
              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s pfcorporate interests as itapplied to

              accom m odating the nveds ofthe stockholderand not

              the needs ofthe corporation.



              Defendants violated federaland staie statutes,such es 36(b),
              The Investm entCom pany A ctw hich states,an investm ent

              Company has a fiduciary duty with respectto ihe receiptof
              com pensation forsew ices.A breach w illoccurw hen an

              investm entCom pany goes pn to
              pays fees to advisors fortransactions thatcause a depletion of

              assets in the accountwhen the Plaintif s trustee attorney is

              told (0)holding amountatthe time death ofPlaintiffs husband.



              Such acts cannotbejustified and no gainswere made.
              Therewasnotabilitytoachieve afavoraiIe rate ofreturnon
  103.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 20 of 52




        the account.

  Silverbridge sells its FinancialAdvisory Corporation in 2012.

  ltheld accounts belonging tp the PeterR Hale Revocable Trust,

  ow ned by Plaintiffs husband. P.O .A ., and Trustee authority w

  w as granted Plaintil,necessary to assisted Husband,PeterR Hale in

  requesting sale and receiptoffunds-years before this sale occurred.

  W ilm erHale ow ned Silverbrdge, Controllers refuse to liquidate accounts,

  and transferfunds. Controllers engage in selfdealing,and a hostile take

  overofaIIaccounts and assets w ithin the Hale Holdings by this com pany.

  Stock brokers,trustees,holding com pany associates,and its

  representatives to use and devise any schem e to bankruptalIassets and

  holdings w ithin the PeterR Hale Revocable Trustas w ellas Trusts

  privately held forfather,grandfather,and possibly grandm otherand

  m otheqallnow deceased.


  This com pany had a duty to provide disclosure regarding the sale activity

  before and afterthe sale and did not. Accounts are now in the possession

  oftrustee w ho w orked forW ilm erHale during the sale,and were transferred

  to him and notthe shareholder,afterthe sale. Itis clearthere was a sale
  104.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 21 of 52




  and purchase ofthe Hale TrustAccounts,There were no disclosuàes

  m ade from Trustee to date,norfrom W ilm erHale to date regarding sale,

  and disposition ofHale accounts afterthe sale as the acts deliberately

   excluded the Plaintil,w ho continued to live and w as ow perofthe

  propedy Iocated at168 Bellingham Street,C helsea,M a 02150. No m ail

  w as eversentto this address from W ilm erHale and M ichalFay w ho

  prevented sale ofhom e,ow nership ofa hom e w ith w h4elchairaccess

  and paymentofbacktaxes,necessaryto preventforeciosure buykeeping
  and w ithholding aIIassets held w ithin the PeterR Hale Trust.

  W ells Fargo Bank,Chase Bank,C hase Bank,NA,w ere clients nam ed on

  Silverbridge StatementofHoldings Exhibit(A).They would go on to hold
  accounts from the Hale Trustthathad to be transferred to them by

  W ilm erHaie w hile stating no accounts in theirnam e belongs to the Hale

  Trustw hen itclearly states they w ere paid stockholders ofthe Hale Trust.

   Coum pershare,AST,are transferagents. Accounts from the Hale Trust

  would be transfèrred to them to hold,transferorsellattheirdiscretion.

                                105.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 22 of 52



  AIIcontinued to refuse sale ofstock to Plainti# ,provide inform ation

  regarding accounts,activities involving accounts,statem ents,as wellas
                             '
                                                     .


  any and aIIactivity pedaining to the Hale Trust,pasta0d present. A!l

  Corporations acted accordingly,a1lindividuals acted accordingly,w ho are

   nam ed Defendants to this case.The Plaintiff,continues to research these

   activitieswhichare aIlinviolation ojtheAntifraud Provisionsof CFR Title
                         '
                ,

   lT-chapter11-pad 240 Section 240.13e-3,(a)and (1)thru 6. Going
  private transactions by cedain issuers ortheira#iliates.




  106.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 23 of 52




  .I
  V          NEOLIGENT 1NFulcTIoN oé EMOTIONAL
                          D lsyn ess


              Plaintil incorporate by reference the allegations ofparagraph

              1 through 36.,as though fully setfodh herein.

              Allo#icers ofthe companies in question,owe plaintills)
              a duty ofcare,loyalty and good faith in busineps and

              fiduciary duty including obligations to exercise good

              business practices,to actelectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

              the needs ofthe corporation.



         There was no wayto suggestthe defendantts)would withhold
         funds from accounts, ltbecam e clearafterw eeks of

         requests to sell. The haltto accountaccess stopped aIIthoughts

         ofpursuing Iegalaction,a POA and Iatera new TrustDocum ent

  107.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 24 of 52




         and W illwould resultas waysto stop defendantts)defiantand
         illegalactivities.


         The plaintil had to actas padnerforM r.Hale in aIlbusiness

         transactions thereafter.Thisjob would nothave been accepted
         ifknow ing in advance,there w ould be a w arw ith W ilm erHale.

         NonThe Less,this would be the outcom e. This would cause

         daily activities ofthe Plaintif to exceed the three hourthreshold

         required forpersons with a disabilty ofPlaintif. This w ould cause

         greatpain and distress to entire body ofthe Plaintiffw ho had to

         exercise daily activity necessary to keep cashflow necessary to

         pay forexpenses as they applied to the Hale household.

         The unodhodox activities ofthe defendantwould cause m oving

         severaltim es to otherstates as itw as dangerous to continue

         living withoutaccess in and outofthe hom e. The plaintil could not

         assisthusband in and outofhom e due to disabilities and M r.Hale

         felttoo constricted to the hom e which had on wheelchair access in

         and outofthe hom e.How to care forM r.Hales disability w alking,

         financialand health issqes as w ellas the Plainti/ s proved quite

  108.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 25 of 52




         m entally and physically straining.


         This electw ould increase as husbands health deteriorated w ith the

         currentcircum stance and a need form edialcare,also denied by the

         defendapt,and financialuncedainties,created additionalm ental

         and physicalstrain as husband w ould continue to require

         hospitalization,

         spmething the,W ilmerHale associates were fully aware would result

         from Iàck offunds necessary to obtain 24 hrAssisted Living Care.



         The Plaintil, handles alIasairs forthe Hale fam ily.

         A lIDefendants violated federaland state statutes,

         G ained paym entforfees 4nd equity w hile atthe sam e tim e

         disenfranchising the stockholderand continuing to

         access aIIaccounts and m anaging accounts in a w ay

         thatw ould enrich the com pany and notthe stockholder

         form ore than the know n ten years such activity has

         taken place instead ofclosing aIIaccounts as of2010.


  109.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 26 of 52




         AI1omcers ofthe companies in question,owe plaintiffls)
         a duty ofcare,Ioyalty and good faith in business and

         fiduciary duty including obligations to exercise good

         business practices,to açtesectively in the operation of

         business ofthatcom pany and to actin the bestinterest
                                     =

         ofthe stockholderand each com pany failed to com ply

         w ith basic term s ofcorporate interests as itapplied to

         accom m odating the needs ofthe stockholderand not

         the needs ofthe corporation.



         Defendantsviolated federaland state statutes,such as 36(b),
         The Investm entCom pany Actwhich states,an Investm ent

         Com pany has a fiduciary duty with respectto the receiptof

         com pensation forservices. Therefore,a breach w illoccur

         w hen an investm entCo.pays fees to advisors fortransactions
             .
                                '




         thatcause a depletion ofassets in the accountw hen the

         Plainti/s trustee attorney is told by trustee (0)holdings exist.
  110.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 27 of 52




                             %
         .



  V
  ... I
      ..Q
        C'FAILURETo UPHOLD A DUTY OF FAIRNESS

              Plaintiffincorpprate by referencv the allegations ofparagr4ph
                                                ,




              1through 41.,as though fuily setforth herein.
              a duty ofcare,Ioyalty and good faith in business and

              fiduciary duty including obligations to exercise good

              business practices,to actelectively in the operation of

              business ofthatCom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

              the needs ofthe cörporation.



              AIIolicers ofthe companies in question,owe plaintiffts)
              a duty ofcare,loyalty and good faith in business and

              fiduciary duty including obligations to exercise good

              business practices,to actelectively in the operation of

              business ofthatdom pany and to actin the bestinterest

                                 122.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 28 of 52




              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ùfcorporate interests as itapplied to

              accom m odating the needs ofthe stpckholder.

              Silverbridge sells its FinancialAdvisory Corporation in 2012.

              Itheld accounts belonging to the PeterR Hale Revocable Trust,

        ow ned by the Plaintiffs husband. P.O .A ., and Trustee authority w aà

        granted Plaintiff,necessary to assisted Husband,PeterR Hale in

        requesting sale and receiptoffundsyears before this sale occurred.


        W ilm erHale ow ned Silverbrdge, Controllers refuse to Iiquidate

        and transferfunds. Controllers engage in selfdealing,and a hostile

        takeoverofaIIaccounts and assets w ithin Hale Holdings.



        Stock brokers,trustees,holding com pany associates,and its
                                          ,              ''
                                                                           .


        representatives to use and devise any schem e to bankruptassets

        and holdingswithin the PeterR Hale Revocable Trustand Trust
        accounts privately held.


        This com pany has a duty to provide disclosure regarding the sale

                                   123.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 29 of 52




   activity and did not. Accounts are now in the poséession

  oftrustee w ho w orked foiW ilm erHale during the pale,and w ere transferred
  to him and notthe shareholder,aqerthe sale. ltis clearthere w as a sale

  and purchase ofthe Hale TrustAccounts,There w ere no disclosures

  m ade from Trusyee to date,norfrom W ilmerHale to date regarding sale,

  and disposition ofHale accounts aqerthe sale as the acts were

  deliberately done to exclude the Plaintiff,w ho continued to live and w as

  ow nerofthe propedy Iocated at 168 Bellingham Street,Chelsea,M a

  ozlso.No mai!waseversenttothis addressfrom w ilmerHale and Michal
  Fay w ho prevented sale ofhom e,ow nership ofa hom e w ith w heelchair

  access and paym entofback taxes,necéssary to preventforeclosure buy

  keeping and w ithholding aIIassets held w ithin the PeterR Hale Trust.

  W ells Fargo Bank,Chase Bank,C hase Bank,NA ,were clients nam ed on

  Silverbridge StatementofHoldings Exhibit(A). They would go onto hold
  accounts from the Hale Trustthathad to be transferred to them by

  W ilm erHale w hile stating no accounts in theirnam e belongs to the Haie

  Trustthatclearly states they w ere paid stockhoiders ofthe Hale Trust.

   Coum pershare,AST,are transferagents.Accounts from the Hale Trust

  would be transferred to them to hold,transferorsellattheirdiscretion.
                              124.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 30 of 52




  A1Icontinued to refuse sale ofstock to Plainti; , provide inform ation

  regarding accounts, act
                        ivitiesinvolving accounts, statem ents,as w ellas
  any and aIIactivity pedaining to the Halè Trust, pastand present. A lI

  Corporations acting accordipgly, aIIindividuals acted accordingly w ho are
                                                                   ,

  nam ed Defendants to this case  .




 The Plainti#, continues to research these activities w hich are alIin violation

 of Antifraud Pm visions of C FR Title l7 chapter1!-part240 -section
                                          -




 240.13e-3,(a)and (1)thru 6.Private transactions by issueraffiliates    .




125.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 31 of 52




ïV'IIIFAILUREvo upuoubA ouvv oFTRusv

               Plaintiffincorporate by reference the allegations ofparagraph

               1 through 41.,as though fully setforth herein.

               a duty ofcare,Ioyalty and good faith in business and

               fiduciary duty including obligations to exercise good

               business practices,to actesectively in the operation of
                         1

         businessofthaicompanyandto actinthe bestinterest
         ofthe stockholderand each com pany failed to com ply

         w ith basic term s ofcorporate interests as itapplied to

         accom m od@ting the needs ofthe stockhoiderand not

         the needs ofthe corporation.




  126.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 32 of 52




  handled stock accounts forPlaintil,holding POA ,to do

  aIlbusinesstransactions forhusband,as weliasforhusband
  acting trustee on alIacèounts.


  2

  Hom e w as foreclosed in 2015,by W ells Fargo Bank.


  3.

  By refusing access to accounts,accountholding disclosures,

  m oney owed orow ned by each accountand continuing

  to make decisions ahd open and close accountswithout

  permission ofplaintilts),Whose name each account
  rem ained,disenfranchised the ow ners and leftthe ow ner

  properrecourse thatw as notavailable due to Iack of

  resources held by the Defendants.



  4.

  This was intentionaldisenfranchisem ent,a blatantdisregard
                                   '
            ..-                                         ..-

  forthe needs ofthe accountholderand causing a situation
  129.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 33 of 52




  forirrevocable harm to coMe to plaintiffts)as a resultof
  m oving,constanttraveling and constantin transitby car

  interacting with constanttra#ic,toaccidentrelated injury
  to doctors apps,seeking care form edicalproblems thataris:

  as a resultofconstantstrain on body overthe pastsix years

  dealingswith Defendantts).

  5.

  Plainti@ alleges each pady m ade a decision to refuse

  requests to Iiquidate accounts,continued doing business

  with each accountwithout Plaintiffts)approval. W ith approval
  none ofthe Lharm faced by the Plainti# w ould have been

  encountered. These were intentionaland reckless acts on

  behalfofthe defendanyts). Suchoutrageous conductcaused
  greatdistress em otionally as w ellas physically.



  6.

   The plainti/s husbands m entalstate decreased .

  130.
5
    Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 34 of 52




      7.

      AIlcom panies refused access to accounts and assets being

      held,access to statem ents,as wqllas norm alproqedure and

      protocolforthese types ofbusinesses. No exchanges

      regarding com pany holdings,financialstatem ents m anaged by
                                   a




      the m anaging padies,quaderly earnings,and shar: dividends

      being deposited. There w as no inform ation given re-

      grading stock options,voting options. Everything was being

      done w ithoutconsentofshareholder.


      8.

      Letters w ere ignored,calls, accepted and docgm ents retgrned

      w ith no explanation fordenialand w hen an explanation w as

      given,w hen docum entation w as provided,its w as not

      acknow ledged norhonored.


      9.

       A POA ,had to m ake aIlaw are thatM ichae!Fay acting trustee

      was acting pgainstwiliofplaintilts),
                                         131.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 35 of 52




  10.

         AIIcom panies exceptdefendants honored this request.



  11.


  AIldefendants illegally used accountsto stop plaintiffts),
  from access to accountinform ation necessary to

  exercise rights ofow nership forpersonalgain and

  benefitofaIIotherthan thatofthe Plaintil.



  12.

  According tothe WillofPeterR.Hale,(EXHIBIT B)-Page 5,
  the sole trustee. Italso clearly states that M ichaelas standby trustee.

  A trustee to fulfillobligations ifM r.Hale could not. Itis believed this
                                                                       '
            ,



  was done in duress atthe time ofsigning. itwas agreed thathis hom e

  would be m ade w heelchairaccessible,thatback taxes would be paid
  to preventfurtherforeclosure action by Fay and Adkins w ho had controlof

  alIm oney belonging to M r.Hale who was unable to waik,in a wheelchair,

   knowing aIIattem pts to obtain money heid by these individuais were in

  vain,any and aIIdocum ents were signed necessary thathe would


  132.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 36 of 52




  continue to have housing,food and basic necessities.



  13.

  Refusalto sign docum ents was notan option as M c Hale always conten

  thathe feared forhis Iife before and afterm afriage to M r.Hale.

  Illegalacts occuras a resultofSilkerbridge paym ents from Silverbridge.

  Such acts and sales are illegalaccording to
  17 CFR Part201,202,& 210. See Silverbridge statem ents of

   transactions found in Exhibit(B)and Exhibit(C).
  M r.Fay's nam e on the Silverbridge account.,as trustee butonly

  PeterR Hale is the Iegaltrustee. M c Hale is currently being

  barred from closing down this accountthatwas attem pted

  closure now fortwo years uniuccessfully. Mr.Fay is a standby

  trustee accofding to M c Hales will,and standby trustees are

  active only afterthe death ofthe standing trustee. M r.



  14.

   Hale was notdead m aking Mr.Fay and W ilmerHale who owned

  Silverbridge guilty ofbuying,selling and transferofshares without

  approvalfrom Plainti# orMr.Hale who did notwantto be forced

  to negotiate with Fay and second and third parties unknow n,to



  133.
    Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 37 of 52

E

      obtain money.

!
1
      1s.

      Distribution paym ents paid outon the accountwhich shows

      was transferred,to Fay who paid outto the Plaintiff,who in

      turn had to com ply to such bribery m oney from the Hale TrustFund in exchange

:     forservices they required such as signing ofdeed Plaintiff,in 2011,




      W ilmerCutlerPickering Hale and DoorLLP olers Iegaladvisory services to
'     aviation,energy,financialservices,inform ation technology,m anufacturing,
r     sofG are,telecom m unications,and Iife sciences industries.The firm 's practice
      areas inclqde corporate Iaw,intellectualpropeo ,Iitigation,securities,antitrust
      and com petition,corporate,environm ental,bankruptcy and com m ercial,FDA,
      internationalarbitration,trade,financialinstitutions,Iabor,tax,and realestate.Its
      clientele includes Akam aiTechnologies,Am erica O nline,Bayer,BearStearns,
      Boeing,Bose,C itigroup,C reditSuisse FirstBoston,Daim lerc hrysler,J.P.
      M organ Chase,Lehm an Brothers,M organ Stanley,and Verizon
      Com m unications.W ilm erC utlerPickering Hale and Dorrw as founded in 2004
      through the m ergerofHale and Dorr LLP and W ilm erC utlerPickering LLP.The
      firm is based in W ashington,D .C .w ith additionalom ces in Baltim ore,M aryland;
      Boston,M assachusetts;R eston,V irginia'  ,New York C ity;Prihceton,New Jersey'   ,
      Germany'   ,London',and M unich.

      There is a possibilitythatmergers have been m ade nècessary to change the
      nam e ofW ilm erHale to W illiam C utlerPickering Hale Door,and W ilm er
      C utler Pickering Hale. Itis notknow n w hen changes were m ade and w hy
      those nam es no Iongerinclude Hale- Dorr,
:


                                                 134.


!
:
i
i
!                                                                  '
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 38 of 52




  Itis clearthatDorris used exclusively w ith W ilm erHale and Hale D oor,
  and recently the Dorrhas been elim inated and the Hale nam e association
  rem ains butas w ith the IastG o exam ples,ohe can assum e thatthe
  nam es are associated to one person being,W illiam C utlerPidkering,w ho has
  chosen to m ake Hale inclusive w ith W illiam C utlerPickering.O m ces can
  ke found in New York,NY and W ashington,DC. Such changes have occurred
  overthe lastfive years as they did notexistin 2009,when Plaintil m arried
  PeterR Hale,Son ofHàle-Dorrföunder.

  Itdoes appearchairpersons,Dohald Steinberg,How ard M .Shapiro,Jam ie
  G orelick,W illiam M cLucas,Steven D.Singerstillrem ain.




  135.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 39 of 52




    h/IIII.
                U N FA IR B US IN ESS PRA C TIC ES
              (BUSINESS & Prof.Code 17200 :tseql)

              Plaintil incorporate by reference the allegations ofparagraph
              1 through 36.,as though fully setforth herein.


              A1Iofficers ofthe companies in question,owe plaintilts)
              a duty ofcare,loyalty and good faith in business and

              fiduciary duty including obligations to exercise good

              business practices,to actesectively in the operation of

              busiqess ofthatcom pany and to actin the bestinterest
              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

              the needs ofthe corporation.

              There was no way to suggestthe defendantls)would withhold
              funds from accounts. Itbecam e clearafterW eeks of


              rèqueststo sell.The halttg accountaccess stopped alI
  117.
'

        l.
        5    Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 40 of 52
    .   j                                    '
        :
        :         .




        E        thoughts ofpursuing Iegalaction, a POA and latera hew TrustDocum ent
        !
                 and W illwould resultasways to stop defendantls)defiantand
                 illegalactivities.
                                                                                             '
                                                 .

        j                                '                                               '
                 The plaintis had to actas partnerforM r.Hale in aIlbusiness

                 transactions thereaqer. Thisjob would nothave been accepted
                 ifknow ing in advance,there w ould be a w arw ith W ilm erHale.

                 NonTheL:ss,this w ould be the outcom e. This w ould cause
        !
        r        daily activities ofthe Plaintiffto exceed the three hourthreshold
        !

                 required forpersons with a disability ofPiaintil. This causes

                 greatpain and distress to entire body ofthe Plaintil w ho had to

                 exercise daily activity necessary to keep cashflow necessary to

                 pay forexpenses as they appiied to the Hale householdk


                 The unodhodox activities ofthe deféndantwould cause moving

        (        severaltim es to otherstates as itw as dangerous to continue

                 living w ithoutaccess in and outofthe hom e currently ow ned'
        )                                                                           .            .
        1        Refusa!to provide m oney to provide w heelchairaccess fora
        q         .
        :
        !        person W ith disabilities is a violation ofTitle 11 A m ericans W ith
                                                                  -




                 DisabilitiesActof1990 (ADA),FAIR HOUSING ACT.
                 118.
        L
    '
        i
        j
        1
             .                                        '
        k                  .
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 41 of 52




  The plaintils health could notprovide fordaily assistance needed

  for husband access in and outofhom e. M r.Hale used a w heelchair&
                                                      '
               .       .

  was constricted to the hom e w hich had no w heelchairaccess.

  The health of Mr.heplth would slowly deteriorate as hopelessnqsswas

  feltdue to financialand heaith issues .Activities ofthe Defendantts)proved
  m entally and physically straining forboth M r.Hale and the Plaintiff.

  This effectw ould increase as husbands health deterioration continued as a

   resultofthe currentcircum stance,a need fora perm anenthom e thatdid

  notrequire m oving each year,assisted living m edicaicare as wellas

  financialuncedainties,would contributed to additionalm ental

  and physicalstrain as husband coptinued to require hospitalization w hich

  w ould Iead to his death.


   The W ilm erHale Corporation and its Associates w ere fully aw are of

  detrim entalconsequences couid resultfrom constantfinancialinsecurity

  cause by lack offunds. M r.Hale had money to pay for24 hrAssisted
  Living Careforthe restbfhisadultlife inOrlando Floqida.The Defendantts)
                                119.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 42 of 52




  refused to allow M r.Hale to use m oney he rightfully ow ned to pay forthis

  im podyntmedicalservice thatcoqld have made his life expectancy much
  Ionger.ThisblantentrefusalIeftthe Plaintil withhandling aIIaffairsforthe
  Hale fam ily w ith Iim itations due to disabilities. The refusal

  to assistfinanciallywas d6ne to cause irreparable harm to Plaintil by
  inflicting the problem sthatwere man màde. Mr.Hale had enough money

  to live comfodably,having any medlcalcared ofchoice butm oneywas

  being used forthe benefitofDefendantts).

  Defendants violated federaland state statutes,

  G ained paym entforfees and equity w hile atthe sam e tim e

  disenfranchising the stockholderand continuing to

  access aIIaccounts and m anaging accounts in a w ay

  thatw ould enrich the com pany and notthe stockholder

  form ore than the known ten years sùch activity has

  taken place instead ofclosing allaccounts as of2010.

  AIIolicers ofthe companies in question,owe plaintists)
  a duty ofcare,Ioyalty and good faith in business and

  fiduciary duty including obligations to exercise good

  business practices,to actelectively in the operation of
  120.
j            -
;
I   Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 43 of 52

I
:

                  business ofthatcom pany and to actinthe bestinterest
                  ofthe stockholderand each com pany failed to com ply
:
I
                  w ith basic term s ofcorporate interests as itapplied to

                  accomm o4ating the needs ofthe stockholderand not
                  the needs ofthe corporation.

                  Defendants violated federaland state statutes,such as 36(b),
                  The lnvestm entCom pany Actw hich states,an investm entCo.

                  has a fiduciary duty w ith respectto the receiptofcom pensation

                  forservices. Therefore,a breach willoccurwhen the
                  investm entC o., pays fees to advisors fortransactions that

                  cause a depletion of assets in the accountw hen the Plainti#'s

                  trustee attorney is told by trustee (0)holdings exist.




:
:
:
;


      121.
!
l
r
I
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 44 of 52




                                  HA R M
   There w as a Ioss ofaIlasbets have resulted in a trànsferofasset:

   from the plaintiff as a resultofa refusalto assistw ith sale ofthe

   BP holdingsOrankholdingsV longingtothe PeterR Haleestate.

   W ells Fargo Bank,Chase Bank and Com putershare,continue to

   transferThis accountbetw een traùsferagents, m aking it

   im possible to obtainjTransferorsellthis stock atany tim e past

   To date.

   W ith no assets to fightthese Iarge corporations,they have been

   successfulIn having free reign overthis estate by selling and

   transferring aI1Assets by aIIparties involved.Together,or

   separately they have succeeded in m aking itim possible to sale

   the estaie propedy and accountholdings.

   Afteracquiring the necessary fraudulent ,these individuals were

   able to Distribute everything to individuals oftheirchoosing.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 45 of 52




            A CLAIM FOR PUMITITIVE
    DA M A G ES BY INC LUD ING A
  PRO UCTIO NO F DISC O VERY EVIDENC E


          DECLA RAYO RY RELIEF

              Plainti; incorporates by reference the allegations

                                       ,
                                               ufï-
                                               '
                                           - .. . =-L- -(
                                                    .= u...j ;
                                                    ..   -
                                                             .
                                                                 j'
                                                                  rj
                                                                   '
                                                                   -.
                                                                    )- .....JE.




              A n actualcontrovèrsy has arisen and exists between each

              party concerning the follow ing CLAiM O F LO SS:


              1.    Possible LostEarnings'
                                         ,PeterR Hal: Revocable Trust-
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 46 of 52




                    Silverbridge Holdings

                    Estimated LostRents                     $ 540,000.00


                    Transpodation Loss                      $ 50,000.00

                                  134.


                    Assisted Living                          $ 20,000.00

                    DoctorBills                             $ 10,000.00

                   LostPropedy                              $ 910,000.00
                   C helsea,M a
                    Sqring,Tx
                    M lam i,FI

                    Taxes                                   $     7,000.00
                    Living Expenses                          $ 100,000.00

                    TOTALESiIMATED Loss                      $1,637.000.00


                   LO SS INCO M E
             HALE ESTATE HO LDING S

  U NDER FURTH ER R EVIEW


  NEEDS DISCOV ERY TO DETERM IN E


  ACTUAL LO SS /TOTAL A M O RATIZATIO N
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 47 of 52




  UNDER FURTHER REVIEW

  NEEDS DISCO VERY TO DETERM INE


  ACTUAL LO SS



              2.    Defendants lackofcom pliance to Stytutes and
                           Iaw s governing corporate Iaw .


              3.    any and allotherissues thatm ay be shpw n

                    according to proof.


              The plaintif requests a trialbyjury and allJudicial
              declarations necessary to enable both padies to

              ascedain aIlrights and duties as they pedain to

              this case.

              j.hePlaintilrequeststhatthistrialremainopenand
              available foraIIinterested parties to view untilthis

              case has concluded.

              Plaintiffrequests sum m ons b: delivered by Coud Appointee

              orCedified M aildue to Atatus ofPro/se filing statvs.
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 48 of 52




              W HEREFORE,Plaintiffts)pray forthe following relief:

              An aw ard ofcom pensatory dam ages in the am ountto be




              show n according to proof;

        2.    Declaratory reliefas required herein;

        3.    Attorneys fees and costs to the extentallow ed by Iaw ;

        4.    Punitive Dam ages as itapplies to Corporations and acts

              m ade by em ployees,as a Corporate em ployer,Iike and

              individualem ployer,m ay be held liable forpunitive

              dam ages w here there is proofofw illfuland w anton

              m isconduct,

              Reference:Schropp v.Crow n Eurocars,lnc.,654 So.2d 1158.

        5.    Such fudherand otherreliefas this courtdeemsjustand
              Proper.

        6, Such reliefforM entalA nguish,Pain Sulering

              Loss O fFam ily M em ber

        8. A trialbyjury as itappliesto Florida Statute 913-
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 49 of 52




  Plaintil brings this action pursuantto the authority conferred upon itby
  Section21(d)
  ofThe Exchange Act& Section 209 ofthe Advisors Act,15,U.S.Code 80-
  b-9
  EnforcementofSubchapter,seeking finaljudgment:(a)requiring the
  plaintis to
  disgorge ill-gotten gains,(b)to pay prejudgmentinterest,(c)to pay aIl
  attorney
  fees,to im pose civilm oney penalties by Defendantpursuantto
  Com pensatory,
  Punitive,Non Econom ic and Exem plary Dam ages:
'

    '   7
        4 v
                 v
              Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 50 of 52
.
        g                                                           .'
        (
        I                                              .
                                                                                        '
        I




j
E
                                                                    .                           '           .




j                                       '      .                                            '
                       Pursùantto the provisiohs ofX tIe18-C Probate Code
!.                    A licle 3- Probate W ills & Adm inistration
                       Part 6- PersonalRep-Appointm ent,Control&
                       Term ination Authority Section 3.611
                  Term ination OfAppointm entby Bem ovalCure Procedure
                  Seqtion 7.6 & 1-401 & MUPC-(Devisee)7.6 E#ectOfTermination
1                 Regarding the above entitled action regarding petition above.
5       .                        ,

        :                                                       .                                   .
                            M ichelle Hudson Hale                           -    4-1-2020
                                                                                        -


                                               SIG NATURE                          DATE
                                  9620 S Las Vegas Blvd #551
        !                                       A DDRESS
                                                      7143690472
        l                                                pso x:

                             C ERTIFIC ATE O F SERV IC E
                     IHEREBY CERTIFY THAT IMAILED A COPY OF THIS PETITION TO
                            SQHMIDT & FEDERIC0m P.C.COUNSELLORS AT LAW
                            C/O W ILLIAM H.SCHM IDT PHYLLIS H.FEDERICO
                        '
        j

                     > 0 HUNDRED BERKELEY STREET               BOSTON,MA 02116

        (            BY - HAND DELIVERY         BY (X) MAILING (on       4-1-2020
                                       M ichelle Hudson Hale
        5                                     SIGNATURE
        :
        j     .                                            .
                                                                                                    '
                                                                '
        ,




        :                                                                                               '
        !                                                                               .


        t                                      '
        (                                                                  '
        )-
    I

2           Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 51 of 52
1


:



i                        C ase References:
E


:

                 Slale v.Neil,457 So.2d 481 (Fla.1984);City ofMiam i7.
                                                         137.
                        Cornett, 463 So.2d 399 (FIa.3DCA 1985).



                         Am endm ents to this pleading w illbe m ade available to

                         this coud shortly regarding Pleadings

                         forany and aIlclaim s forreliefnotstated herein.


!




                  Dated /y..-    -
                                        ,
                                        wyox
                                                     N



                  M ichelle H udson Hale
                  1309 G rand Avenue #480
                  M iam i,Florida, 33133
        '         1800 87203862
;                 PrO/Se
1


E
j
'
                                                 (oyjjo
ë
'
i                           '
                            +
                            f
                            *'oïxt'
                                  B
                                  lzNs
                                  ii
                             ovvxom'
                           < .
                                      lJs
                                     ll ar
                                         no
                                          ukl
                                            yc
                                           ar g
                                              ï2l
                                             o, 0j
                                                 t
1


1
Case 9:21-cv-80309-RAR Document 1 Entered on FLSD Docket 02/11/2021 Page 52 of 52
